Citation Nr: 1608031	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability to include chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to July 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a February 2014 statement of the case, the RO reopened the previously denied claims of service connection for entitlement to service connection for bilateral hearing loss, and entitlement to service connection for PTSD and denied them on their the merits.  The Board has a legal duty to determine whether new and material evidence has been submitted regardless of the actions of the RO, and has therefore recharacterized the issue accordingly.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for PTSD and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disability to include chloracne are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a November 2005 rating decision, the RO denied service connection for bilateral hearing loss; the Veteran did not appeal that decision or submit material evidence within the year following December 2005 notification of that decision.

2.  Evidence associated with the claims file since the November 2005 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

3.  In a November 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection for a posttraumatic stress disorder; the Veteran did not appeal that decision or submit material evidence within the year following December 2005 notification of that decision.

4.  Evidence associated with the claims file since the November 2005 denial relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for posttraumatic stress disorder.

5.  The Veteran's bilateral hearing loss is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The November 2005 RO decision, which denied the Veteran's pertaining to hearing loss and PTSD, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a November 2005 rating decision, denied service connection for bilateral hearing loss because the evidence did not demonstrate in-service incurrence of that disability.  The RO also declined to reopen a claim of service connection for PTSD on the basis that new and material evidence had not been received in support of the Veteran's claim since the issuance of a final August 1997 rating decision which concluded that the Veteran did not have PTSD.  

At the time of the prior rating decision for bilateral hearing loss and PTSD, the record included service treatment records, statements from the Veteran, and post-service medical records.  

The Veteran did not appeal the November 2005 RO decision or submit material evidence within the year following notification of that decision.  Although evidence was received within a year of the decision, it was not relevant to the PTSD or hearing loss claim.  See 38 C.F.R. § 3.156(b).  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Evidence associated with the claims file since the RO's November 2005 final rating decision includes additional treatment records, additional statements in support of the Veteran's claim, and October and November 2011 VA examination reports.  Those examination reports discuss whether the Veteran has PTSD and address whether the Veteran has hearing loss which is related to service, respectively.  Additionally added to the claims file is a December 2011 correspondence from Dr. J.M. who, after testing the Veteran's hearing, concluded that given his military service and history of noise exposure, it was as likely as not that the Veteran's service contributed to his present hearing loss.

When considered with previous evidence of record, the Board finds the evidence added to the record since the November 2005 rating decision raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and PTSD.  Specifically, the new evidence speaks to whether the Veteran's hearing loss is related to service and to whether the Veteran has PTSD.  As such, the evidence is new and material and the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue of entitlement to service connection for PTSD is addressed in the remand section, while the issue of entitlement to service connection for bilateral hearing loss is addressed on the merits below.
II. Service Connection for Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran contends that he has hearing loss as a result of his in-service noise exposure.  In a December 2011 statement, the Veteran explained that during service he worked in the engine room and manned a number of machine guns and grenade launchers without hearing protection.  The Board finds this claim to be consistent with the Veteran's service as demonstrated by his military occupational specialty and combat service in Vietnam.  See 38 U.S.C.A. § 1154(b) (West 2014).

Service treatment records include a July 1970 separation examination which indicated normal hearing using whisper tests.  

The Veteran's November 2011 VA examination demonstrates a finding of bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385; thus, a present disability is shown.  In his examination report the VA examiner explained that it was not possible to determine whether or not that hearing loss was present during service and that it was not possible to provide an etiological opinion without resorting to speculation, noting that whisper tests could not be considered reliable.  

In a December 2011 letter, Dr. J.M. stated that the Veteran had sensorineural hearing loss which was at least as likely as not related to, at least in part, his history of military noise exposure.

Considering the Veteran's credible reports of in-service noise exposure, the VA medical opinion in which the VA examiner was unable to make a determination as to the etiology of the Veteran's hearing loss and the positive nexus opinion from Dr. J.M., the evidence is at least in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, the Board finds that the Veteran's bilateral hearing loss is related to in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.


ORDER

As new and material evidence has been presented, the claim of service connection for bilateral hearing loss has been reopened; and service connection for bilateral hearing loss is granted.

As new and material evidence has been presented, the claim of service connection for PTSD has been reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran is shown to have reported in May 2012 that he received treatment from the VA Medical Center (VAMC) outpatient clinic in Fort Rucker, Alabama in that year.  The Veteran has also stated that he received treatment at VA medical facilities in Montgomery and Dothan, Alabama.  

In November 2011, the RO issued a formal finding on the unavailability of VA medical treatment records.  However, as the Veteran indicated that he received treatment from the VAMCs after November 2011, additional VAMC records may be available.  In accordance with the duty to assist, the Veteran should be contacted and asked to identify all VA medical centers in which he received treatment and the dates of such treatment, and the RO should make any and all necessary attempts to obtain such records.  38 C.F.R. § 3.159.  In light of these potentially outstanding records, the skin claim is being remanded.

Turning to the Veteran's claim of service connection for PTSD, following a VA examination in October 2011, the VA examiner determined that the Veteran did not have PTSD or any mental disorder.  

Following that examination, however, the Veteran submitted additional evidence in support of his claim to include a December 2011 prescription pad sheet in which the Veteran's physician, Dr. L.D., stated that the Veteran had service-related PTSD, and statements from the Veteran's friends and family members in which they describe the Veteran's observed psychiatric symptoms.  

Given that evidence submitted in support of the Veteran's claim for PTSD was added to the claims file after his October 2011 examination, and the conflicting evidence of record, a new VA examination is warranted.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VAMC records (including any from Fort Rucker, Montgomery and Dothan) and contact the Veteran and request his written authorization and consent to obtain records from all identified private physicians who have treated him for a skin disorder and/or PTSD.

2.  Schedule the Veteran for a VA examination by an appropriate professional in connection with the PTSD claim.  The entire claims file must be reviewed by the examiner.  

First, the examiner should determine whether the Veteran meets the criteria for PTSD.  Consideration should be given to the December 2011 prescription pad notes by Dr. L.D.

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified PTSD is related to an underlying stressor from the Veteran's period of service. 

Consideration should be given to any reports of psychiatric problems during service and since service as well as lay statements from the Veteran's friends and family in support of his claim.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


